*415In re Welch, Linda Kay et al.; Boswell, Daylon Chase; Welch, Kyler; Boswell, Byron Joseph; Periera, Lisa; Boswell, Brandon; — Plaintiffs; Applying for Writ of Certiorari and/or Review, Parish of W. Baton Rouge, 18th Judicial District Court Div. D, No. 25,579; to the Court of Appeal, First Circuit, No. 2000 CA 1231.
Writ granted. The trial court erred in granting summary judgment when no clear determination was made as to Mr. Boswell’s status as a longshoreman or seaman. Accordingly, the case is remanded to the trial court for a determination of that issue.
VICTORY, J., would deny the writ.